internal_revenue_service number release date index number ------------------------------ -------------------------- ---------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-170054-03 date date - legend legend husband wife date trust policy date policy date policy policy year dollar_figurea year year year year date -------------------- ------------------------------ ----------------- ------------------------------------------- ------------------------------------------------ -------------------------------- ------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ -------------------------- ---------------------- ------------------------------------------------------------------------ -------------------------------------------------------------------------------- -------------------------------------------- ------- ------- ------- ------- ------- ------- -------------------------- this is in response to your authorized representative’s letter dated dear ----- --------- date and subsequent correspondence requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make allocations of husband’s and wife’s respective generation-skipping_transfer gst tax exemptions husband created trust an irrevocable_life_insurance_trust with gst potential under the facts and representations submitted are summarized as follows on date plr-170054-03 the terms of trust wife and other beneficiaries are given withdrawal rights when assets are added to the trust estate however the amount withdrawable by wife in any calendar_year may not exceed dollar_figure on date husband transferred policy to trust on or about date husband transferred policy to trust on date the trustee of trust transferred the cash_value of policy to policy on date husband also transferred policy to trust each of the transfers of the various life_insurance policies to trust was completed in year husband contributed dollar_figurea to trust in year year year and year to allow the trustee to pay the premiums on policy husband died on date sec_2512 provides that if a gift is made in property the value thereof at the sec_25_2512-6 of the gift_tax regulations provides that the value of a life wife and the personal_representatives of husband’s estate now request that an extension of time be granted under sec_2642 and sec_301_9100-3 to make allocations of husband’s and wife’s respective gst exemptions to the transfers to trust equal to the reported gift_tax values of the transfers date of the gift shall be considered the amount_of_the_gift insurance_contract or a contract for the payment of an annuity issued by a company regularly engaged in the selling of contracts of that character is established through the sale of the particular contract by the company or through the sale by the company of comparable contracts as valuation of an insurance_policy through sale of comparable contracts is not readily ascertainable when the gift is of a contract which has been in force for some time and on which further premium payments are to be made the value may be approximated by adding to the interpolated terminal service at the date of the gift the proportionate part of the gross premium last paid before the date of the gift which covers the period extending beyond that date sec_2601 imposes a tax on every generation-skipping_transfer a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 in effect at the time of the transfers provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2602 provides that the amount of the tax is the taxable_amount multiplied sec_26_2632-1 of the generation-skipping_transfer_tax regulations sec_26_2632-1 provides in part that an allocation of gst_exemption plr-170054-03 sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 including automatic allocation to property subject_to an estate_tax_inclusion_period etip that is made prior to the termination of the etip cannot be revoked but becomes effective no earlier than the date of any termination of the etip with respect to the trust in addition an allocation is effective at the termination of the etip during the transferor’s lifetime if made by the due_date for filing a form_709 that would apply to a taxable gift occurring at the time the etip terminates timely etip return sec_26_2632-1 provides generally that an etip is the period during which should death occur the value of transferred property would be includible other than by reason of sec_2035 in the gross_estate of the transferor or the spouse of the transferor sec_26_2632-1 provides that for purposes of sec_26_2632-1 the value of transferred property is not considered as being subject_to inclusion in the gross_estate of the spouse of the transferor if the spouse possesses with respect to any transfer to the trust a right to withdraw no more than the greater of dollar_figure or percent of the trust corpus and such withdrawal right terminates no later than days after the transfer to the trust sec_26_2632-1 provides that in the case of an etip arising by reason of an interest or power held by the transferor’s spouse under sec_26_2632-1 the etip terminates at the first to occur of a the death of the spouse or b the time at which no portion of the property would be includible in the spouse’s gross_estate other than by reason of sec_2035 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an etip on and after the close of such etip plr-170054-03 sec_2642 provides generally that except as provided in regulations for purposes of determining the inclusion_ratio if an individual makes an inter_vivos transfer of property and the value of such property would be includible in the gross_estate of such individual under chapter if such individual died immediately after making such transfer other than by reason of sec_2035 any allocation of gst_exemption to such property shall not be made before the close of the etip and the value of such property shall be determined under sec_2642 sec_2642 provides that in the case of any property to which sec_2642 applies the value of such property shall be its value for purposes of chapter if such property is includible in the gross_estate of the transferor other than by reason of sec_2035 or its value as of the close of the etip or if any allocation of gst_exemption to such property is not made on a timely filed gift_tax_return for the calendar_year in which such period ends its value as of the time such allocation is filed with the secretary sec_2642 provides that for purposes of sec_2642 the term estate_tax_inclusion_period means any period after the transfer described in sec_2642 during which the value of the property involved in such transfer would be includible in the gross_estate of the transferor under chapter if he died such period shall in no event extend beyond the earlier of the date on which there is a generation-skipping_transfer with respect to such property or the date of the death of the transferor prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute made by an individual and one-half of such gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of chapter which the donor’s spouse makes an election under sec_2513 to treat the gift as made one- half by the spouse the electing spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor regardless of the interest the sec_2642 provides generally that the secretary shall by regulation sec_2642 provides that in determining whether to grant relief under sec_2652 provides that if under sec_2513 one-half of a gift is treated as sec_26_2652-1 provides that in the case of a transfer with respect to notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time sec_301_9100-3 provides that in general requests for extensions of time plr-170054-03 electing spouse is actually deemed to have transferred under sec_2513 the donor is treated as the transferor of one-half of the value of the entire property for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore husband’s estate and wife are granted an extension of time of days from the date of this letter to allocate husband’s and wife’s available gst exemptions to the transfers made to trust in year through year the allocations will be effective as of the close of the respective etips in year through year and the gift_tax values of the transfers will be used in determining the amount of gst_exemption to be allocated to each transfer the sec_301_9100-3 provides that a taxpayer is deemed to have acted under sec_301_9100-1 a regulatory election includes an election whose due requests for relief under sec_301_9100-3 will be granted when the taxpayer plr-170054-03 gift_tax value of each life_insurance_policy transferred to trust shall be determined in accordance with sec_25_2512-6 the allocations must be made on supplemental form sec_709 and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 filed copies are enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copies of this letter
